Reasons for allowance




Claims 1-4, 6, 8-15,17,19-20 are allowed.



The following is an examiner’s statement of reasons for allowance:


The closest prior art Huglund et al(US 2018/0242114 A1) explains a Radio Network  Node provides, to the wireless device, the bitmap configuration in the SIB, which bitmap configuration comprises a bitmap and one or more index bits, since the bitmap is configured to indicate to the wireless device one or more subframes within one or more radio frames, which one or more subframes are available for transmission of an SI message, and since the one or more index bits are configured to indicate the one or more radio frames within which the bitmap is to be applied, the signaling bits for scheduling of the SI message will be kept to a minimum or at least will be reduced as compared to prior art scheduling. By reducing or minimizing the signaling bits, the system overhead for broadcasting the signaling bits will be reduced or minimized. That results in an improved performance in the wireless communications network. Basu Mallick et al(US10517069 B2) explains a bitmap is advantageously a field of bits which take value "0" for subframes in which no system information is transmitted and take value "1" for subframes in which the system information is transmitted. However, it is clear to those skilled in the art, the assignment of "0" and "1" may also be reversed without departing from the idea. For instance, the bitmap may include a separate bit for each and every subframe forming a part of the subframe configuration. In other words, assuming the number of 10 subframes within a radio  NPL- 3GPP TSG-RAN WG2 Meeting #96 Reno, Nevada, USA 14-18, November, 2016   explains UE is required to check whether the camped cell broadcasts the SI or not before sending the SI request. We think the simplest way is to include the indicator in minimum SI whether other Sl-block(s) will be periodically broadcasted or provided on demand. For eg. the indicator can be a simple flag or a kind of bitmap corresponding to each Si-block which can be provided on demand. We think these are stage-3 details which are FFS and for the moment we can assume some kind of indicator in the minimum SI. Depending on the Sl-block(s) relevant for the cell the SCI associated with the Si-block, the scheduling information and the request configuration can be organized together. Then instead of an explicit on demand indicator a bitmap to indicate the relevant Sl-block(s) supported in the cell needs to be included in minimum SI. Based on the bitmap indicating supporting Sl-block(s) in the cells following information can be grouped:  Lee et al(US 2017/0105166 A1) explains SIBs, may be mapped to System Information (SI) messages, which may be transmitted on the downlink shared channel (DL-SCH). The physical 

However regarding claims 1 and 12 none of the prior art of the record explicitly teaches or fairly suggests all of the claimed limitation, especially the features of:  wherein the system information request message comprises a BITMAP, where each bit in the BITMAP that each correspond to a unique system information message for the requested non-minimum system information, and wherein a leftmost bit of the BITMAP corresponds to a lowest valued unique system information message type requested, a rightmost bit of the BITMAP corresponds to a highest valued unique system information message type requested, and bits ordered from the 2Application No.: 16/723,165Docket No.: SMM920170144-US-CNT leftmost bit to the rightmost bit being ordered in accordance with increased valued minimum information requested.



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  

	 		 	                 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gerald Smarth whose telephone number is (571) 270-1923.  The examiner can normally be reached on Monday-Friday 8:30AM-5:00PM(EST).   If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571)272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GERALD A SMARTH/Primary Examiner, Art Unit 2478